     Case 2:17-cv-02761-VBF-JC Document 31 Filed 08/28/20 Page 1 of 2 Page ID #:4560



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11     PASQUAL CAMPOS,                     )   Case No. LA CV 17-02761-VBF-JC
                                           )
12                                         )
                           Petitioner,     )
13                                         )   ORDER ACCEPTING FINDINGS,
                     v.                    )   CONCLUSIONS, AND
14                                         )   RECOMMENDATIONS OF
                                           )   UNITED STATES MAGISTRATE
15     W.L. MONTGOMERY,                    )   JUDGE
                                           )
16                                         )
                         Respondent.       )
17 ________________________________
18
         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
19
   Habeas Corpus by a Person in State Custody (“Petition”) and all of the records
20
   herein, including the May 19, 2020 Report and Recommendation of United States
21
   Magistrate Judge (“Report and Recommendation”), and petitioner’s objections to
22
   the Report and Recommendation (“Objections”). The Court has further made a de
23
   novo determination of those portions of the Report and Recommendation to which
24
   objection is made. The Court concurs with and accepts the findings, conclusions,
25
   and recommendations of the United States Magistrate Judge and overrules the
26
   Objections.
27
   ///
28
     Case 2:17-cv-02761-VBF-JC Document 31 Filed 08/28/20 Page 2 of 2 Page ID #:4561



 1          IT IS HEREBY ORDERED that the Petition is denied, this action is
 2 dismissed with prejudice and that Judgment be entered accordingly.
 3          IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 4 the Judgment herein on petitioner and on respondent’s counsel.
 5          IT IS SO ORDERED.
 6
 7 Dated: August 28, 2020
 8
 9                                  ________________________________________
10                                  HONORABLE VALERIE BAKER FAIRBANK
                                    SENIOR UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
